Citation Nr: 1508877	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to June 16, 2004 for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a September 2006 hearing before a decision review officer (DRO) and a November 2014 hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of these hearings have been associated with the claims file and reviewed by the Board.  

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for back and neck disabilities have been raised by the record in a November 2014 statement.  Additionally, the issues of entitlement to increased disability ratings for bilateral ankle disabilities and bilateral pes planus have been raised by the record in a January 2015 statement.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran filed a claim for TDIU on June 16, 2004.  

2.  Prior to June 16, 2004, the Veteran's combined disability rating does not meet the percentage requirements for consideration of a TDIU rating on a schedular basis.  

3.  There is no competent evidence that the Veteran was unable to secure or follow gainful employment as a result of service-connected disabilities prior to June 16, 2004; therefore, referral for extraschedular consideration of a TDIU rating prior to June 16, 2004 is not warranted.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 16, 2004 for the grant of a TDIU rating have not been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.400, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim arises from his disagreement with the effective date assigned following the grant of TDIU.  Once a claim is granted, it is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) disability records, and associated all such records with the claims file.  

With respect with the duty to assist, the Board notes that adjudication of the claims for earlier effective dates in this case is based upon evidence already in the claims file; the resolution of the claims depends upon when certain documents were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, including a VA medical examination, or any other records which can be obtained, which would substantiate the Veteran's claims.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and appellate review may proceed without prejudice to the Veteran.  


II.  Earlier Effective Date - TDIU  

The Veteran claims entitlement to an effective date prior to June 16, 2004 for the grant of a total disability rating based upon individual unemployability (TDIU).  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran initially filed his claim for TDIU on June 16, 2004.  This claim was ultimately granted by the RO in a July 2009 decision, effective June 16, 2004, or the date of the Veteran's TDIU claim.  

The Veteran is service-connected for the following disabilities:  posttraumatic stress disorder (PTSD) (30 percent disabling from June 16, 2004), bilateral ankle disabilities (each 20 percent disabling from November 30, 2001), residuals of a right thumb fracture (10 percent disabling from November 30, 2001), skin conditions of the feet (10 percent disabling from November 30, 2001), bilateral pes planus (10 percent disabling from November 30, 2001), genital warts (noncompensable from November 30, 2001), and right cheek and left thigh scars (each 0 percent disabling from September 13, 2006).  The Veteran's combined disability rating, with consideration of the bilateral factor, is 50 percent from November 30, 2001, and 70 percent from June 16, 2004.  See 38 C.F.R. §§ 4.25, 4.26 (2014).  

Thus, the Veteran also first met the schedular criteria for a TDIU rating on June 16, 2004.  See 38 C.F.R. § 4.16(a).  

The Veteran's January 2010 notice of disagreement (NOD) requested an earlier effective date of November 30, 2001, which is the effective date of his award of nonservice-connected pension benefits on an extraschedular basis based upon a combination of the Veteran's service-connected right ankle disability and nonservice connected disabilities including degenerative joint disease of the cervical and lumbar spine, depression disorder, hypertension, and left shoulder acromioplasty.  

As discussed below, the Board concludes that the Veteran is not entitled to an effective date prior to June 16, 2004 for his TDIU rating because prior to that date, it was not factually ascertainable that the Veteran was disabled due solely to his service-connected disabilities.  In order to receive entitlement to an effective date for TDIU prior to June 16, 2004, the Veteran must show that he was disabled due to his service-connected disabilities prior to that date, including bilateral ankle disabilities, residuals of a right thumb fracture, skin conditions of the feet, bilateral pes planus, and genital warts.  

SSA disability records received in February 2009 document that the Veteran was found to be disabled as of February 2002 due to a primary diagnosis of affective/mood disorders, and a secondary diagnosis of personality disorder.  

SSA disability records also contain an April 2003 VA hand and thumb examination report which documents the Veteran's service-connected right thumb disability with related problems, including occasional swelling, flare-up pain, and loss of grip.  He reported that he was unable to perform previous carpentry work due to functional impairment in his right hand.  Upon examination, the examiner noted that the Veteran could bend his fingers and thumb, and grasp objects, but that he would lose his grip more easily on the right hand side against resistance.  

VA treatment records from July 2003 document that the Veteran presented for mental health treatment and initially reported that he was unable to work for a number of years due to his physical problems and pain; however, the record notes that the Veteran was not articulate in describing his condition and did not give orderly details or information.  

A February 2004 psychological report contained within SSA disability records documents the Veteran's report regarding his most recent employment, which lasted until October 2000, at which time he was laid off.  The Veteran's reported physical symptoms included musculoskeletal dysfunctions (reported as neck, back, and bilateral shoulder problems), significant symptomatology related to GERD, and hypertension, in addition to his emotional dysfunction, including PTSD and depression, which compromised his ability for "even simple competitive employment tasks" and were "significant compromising factors regarding his potential for competitive employment."  

In his November 2006 VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Individual Unemployability, the Veteran reported that he was prevented from working due to his PTSD and conditions of his neck, back, skin, and ankles.  He reported that he last worked full-time in October 2000 and that he became too disabled to work in February 2002.  His subsequent May 2009 VA Form 21-8940 reported that he was prevented from working since October 2000 due to his ankles, right thumb, and PTSD.  

Following a review of the lay and medical evidence of record, the Board finds that there is no competent evidence that the Veteran was unable to secure or follow gainful employment due to his service-connected disabilities prior to June 16, 2004.  

SSA disability records discussed above, and specifically the April 2003 VA hand examination contained therein, contain some evidence that the Veteran's service-connected right thumb disability impaired his ability to work as a carpenter; however, the VA examiner did not opine that the Veteran's right thumb disability prevented him from securing or following a substantially gainful occupation.  The February 2004 psychological report documents the Veteran's own report that he stopped working in October 2002 because he was laid off; moreover, his physical symptoms (reported as nonservice-connected neck, back, and bilateral shoulder conditions) combined with his psychiatric conditions to produce occupational impairment.  Significantly, the psychologists did not attribute occupational impairment prior to June 16, 2004 to the Veteran's service-connected conditions including bilateral ankle disabilities, residuals of a right thumb fracture, skin conditions of the feet, bilateral pes planus, and genital warts.  Finally, the Veteran was awarded SSA disability as of February 2002 based upon a primary diagnosis of affective/mood disorders and a secondary diagnosis of personality disorder, rather than his service-connected conditions including bilateral ankle disabilities, residuals of a right thumb fracture, skin conditions of the feet, bilateral pes planus, and genital warts.  

The Board acknowledges the Veteran's assertions that he has been unable to work since October 2000 due to various health conditions.  The Veteran is competent to report his observable symptoms as they affect his employment.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that his assertions of unemployability are outweighed by the other evidence of record, including the SSA disability records discussed above, which indicate that his service-connected disabilities did not completely prevent him from securing or following a substantially gainful occupation due to functional impairment prior to June 16. 2004.  

As such, referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b), and an effective date earlier than June 16, 2004 are not warranted for the Veteran's TDIU rating.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to June 16, 2004 for the grant of a TDIU rating is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


